EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brannon McKay on 10 June 2022.

Please replace the previous versions of claims 21, and 28 with the following:
21. (Currently Amended) An automated-application-release-management subsystem (“subsystem”) configured to be incorporated within an aggregation of multiple servers, data-storage devices, and one or more internal networks, the subsystem comprising:
a dashboard user interface;
an automated-application-release-management controller (“controller”) that controls execution of multiple, interdependent application-release-management pipelines (“multiple pipelines”), each of the multiple pipelines representing a sequence of tasks carried out by the subsystem;
an interface to a workflow-execution engine (“engine”), the engine executing a first application-release-management pipeline (“first pipeline”) of the multiple pipelines; and
an endpoint-checking subcomponent (“subcomponent”) of the controller that is invoked, prior to execution of the first pipeline, to determine whether or not endpoints and external tasks invoked by the first pipeline are reachable by and responsive to respective invocations by the first pipeline;
wherein the subcomponent determines idle intervals for executing endpoint checking for the first pipeline by:
storing first indications for multiple sequential time points preceding a current time, the first indications representing a status of the engine as being idle or not idle;
computationally selecting segments of the first indications for multiple executions of the first pipeline, each segment representing a group of first indications over a series of sequential time points for a respective one of the multiple executions;
computationally aligning the segments relative to beginnings of the multiple executions; and
identifying the idle intervals from the segments as aligned, the idle intervals corresponding to time intervals within the segments during which the engine is idle for more than one of the multiple executions; and
wherein the subcomponent schedules endpoint checking to execute based on a prediction by the subcomponent for a next execution of the first pipeline and a first time interval selected from the idle intervals.

28. (Currently Amended) A method carried out in an automated-application-release-management subsystem (“subsystem”) that is configured to be incorporated within an aggregation of multiple servers, data-storage devices, and one or more internal networks, the subsystem including:
an automated-application-release-management controller (“controller”) that controls execution of multiple, interdependent application-release-management pipelines (“multiple pipelines”), each of the multiple pipelines representing a sequence of tasks carried out by the subsystem,
an interface to a workflow-execution engine (“engine”) that executes a first application-release-management pipeline (“first pipeline”) of the multiple pipelines, and
an endpoint-checking subcomponent (“subcomponent”) of the controller that is invoked, prior to execution of the first pipeline, to determine whether or not endpoints and external tasks invoked by the first pipeline are reachable by and responsive to respective invocations by the first pipeline,
the method comprising:
determining, with the subcomponent, idle intervals for executing endpoint checking for the first pipeline by:
storing first indications for multiple sequential time points preceding a current time, the first indications representing a status of the engine as being idle or not idle;
computationally selecting segments of the first indications for multiple executions of the first pipeline, each segment representing a group of first indications over a series of sequential time points for a respective one of the multiple executions;
computationally aligning the segments relative to beginnings of the multiple executions; and
identifying the idle intervals from the segments as aligned, the idle intervals corresponding to time intervals within the segments during which the engine is idle for more than one of the multiple executions; and
scheduling, with the subcomponent, endpoint checking to execute based on a prediction by the subcomponent for a next execution of the first pipeline and a first time interval selected from the idle intervals.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Clarke Pub. No.: US 2012/0060165 A1 discloses: breaking a data processing job into stages of a cloud pipeline that performs a resource availability inquiry into external tasks executed on endpoint resources.
Parakh et al. Pub. No.: US 2015/0006728 A1 discloses a leasing agent that performs a health or status check of external producer systems that includes pinging the producer system.
Letca et al. Pub. No.: US 2012/0023487 A1 discloses a processing pipeline that generates releasable client application code.
Petrovykh et al. Pub. No.: 2015/0049869 A1 discloses a WFM server that looks ahead to a scheduled processing time for an interaction, and confirms target processes and resources are available in a just-in-time manner.
Arora et al. Pub. No.: US 2015/0121057 A1 discloses maintaining an idle duration history and a history table, and using a pattern in previous idle period durations to look up a prediction of a duration of a next idle period.

However, interpreting the claims in light of the specification, the examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 21, 28, and 35, comprising an application release management system comprising a controller that controls execution of multiple pipelines of tasks, an engine that executes a first pipeline, and prior to execution of the first pipeline, an endpoint checking subcomponent that determines whether endpoints and external tasks invoked by the first pipeline are reachable by, and responsive to the first pipeline, wherein the endpoint checking subcomponent is scheduled during a predicted idle interval predicted by storing indications for multiple sequential time points that are either idle or not idle, selecting segments of the indications for multiple executions of the first pipeline, aligning segments relative to beginnings of the multiple executions, and identifying idle intervals corresponding to time intervals where the engine is idle for longer than one of the multiple executions. Since the prior art does not expressly teach or render obvious the invention as recited in amended independent claims 21, 28, and 35, the claims are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/Examiner, Art Unit 2195